
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.4



FORM OF EMPLOYMENT AGREEMENT


        THIS AGREEMENT dated this 1st day of January 2003 by and between TRIUMPH
GROUP, INC., a Delaware corporation (the "Company"), and Lawrence J. Resnick
("Executive").

WITNESSETH:

        WHEREAS, Executive has served as Vice President of the Company since
2000; and

        WHEREAS, the Company wishes to assure itself of Executive's continued
employment by the Company during the period set forth herein; and

        WHEREAS, Executive is willing to continue to serve the Company during
such period upon the terms and conditions set forth herein.

        NOW, THEREFORE, in consideration of the premises and the mutual
agreements herein contained, the Company and Executive hereby agree as follows:

        1.    Terms of Employment.    The Company hereby agrees to employ
Executive, and Executive agrees to be employed by the Company, for a term (the
"Employment Term") commencing on January 1, 2003 (the "Effective Date") and
shall expire on the fourth (4th) anniversary of the Effective Date subject to
earlier termination as provided in Section 6 hereof.

        2.    Duties and Responsibilities.    During the Employment Term,
Executive shall serve as Vice President of the Company and devote substantially
all of his time and effort during normal business hours (reasonable sick leave
and vacations excepted) to the business and affairs of the Company. The
Executive shall report to the President and Chief Executive Officer and the
Board of Directors of the Company, and shall have such duties, responsibilities
and authority as are delegated to him by the Board of Directors. The Executive's
primary place of employment during the Employment Term shall be Wayne,
Pennsylvania, unless changed with the Executive's consent.

        3.    Salary.    During the Employment Term, the Company shall pay the
Executive, in periodic installments on the same basis as other senior salaried
executives of the Company, a base salary of $241,600 per annum (the "Base
Salary"), subject to such increases during the Employment Term as shall be
approved by the Compensation Committee of the Board of Directors of the Company
(which increases, when so approved, to thereafter constitute Executive's Base
Salary for purposes of this Agreement).

        4.    Incentive Compensation.    In addition to the Base Salary provided
in Section 3 hereof, the Company shall pay to Executive, at such times as such
payments are made to other senior salaried executives of the Company and its
subsidiaries (hereinafter referred to as the "Group"), incentive payments in an
amount of 50% of Base Salary for achievement of objectives up to a maximum of
100% of Base Salary for overachievement of objects shall be due Executive
pursuant to the terms of the incentive compensation plans approved by the Board
of Directors of the Company or such other higher percentages as shall be
approved from time to time by the Board of Directors of the Company (which
higher percentages, when so approved, to thereafter constitute Executive's
incentive payment percentages for purposes of this Agreement). Incentive
Payments hereunder shall be subject to such deferral arrangements as are
provided in the Group's Supplemental Executive Retirement Plan effective
April 1, 1994 (the "Supplemental Retirement Plan") or otherwise approved by the
Board of Directors. The Executive's objectives under such plans shall be set
forth in writing annually by the Compensation Committee of the Board of
Directors.

1

--------------------------------------------------------------------------------


        5.    Additional Benefits and Perquisites.    

        (a)    Employee Benefit Plans.    During the Employment Term, Executive
shall be entitled to participate on substantially the same basis as other senior
salaried executives of the Group in all employee benefit plans maintained in
effect by the Group from time to time during the Employment Term (all such plans
hereinafter referred to as "Employee Benefit Plans").

        (b)    Perquisites.    During the Employment Term, Executive shall be
entitled to such perquisites and fringe benefits as are generally made available
to the senior salaried executives of the Group.

        (c)    Life and Disability Insurance.    During the Employment Term,
Executive shall be entitled to participate in the group life and disability
insurance plan made available to the senior salaried executives of the Group
including without limitation participation in the Company's split dollar
insurance program for eligible senior executives.

        (d)    Vacation.    During the Employment Term the Executive shall be
entitled to four (4) weeks of vacation during each calendar year.

        6.    Early Termination.    

        (a)    Disability.    The Company shall have the right to terminate
Executive's employment during the Employment Term upon not less than thirty
(30) days prior written notice to Executive or his personal representative if,
because of mental or physical disability, Executive shall have been incapable,
with reasonable accommodation, of satisfactorily performing the essential
functions of his job under Section 2 hereof for a continuous period of one
hundred twenty (120) days or for a total period of two hundred ten (210) days in
any three hundred sixty (360) day-period prior to the date of such notice.

        (b)    Death.    In the event of Executive's death during the Employment
Term, this Agreement shall automatically terminate as of the date of such death.

        (c)    For Cause.    Notwithstanding any other provisions of this
Agreement, the Company may terminate Executive's employment at any time during
the Employment Term for Cause, as herein defined, upon written notice to the
Executive. As used herein, "Cause" shall mean intentionally engaging in conduct
which is demonstrably and materially injurious to the Company, monetarily or
otherwise, or from which the Executive derives improper material personal
benefit. No act, or failure to act on the Executive's part, shall be considered
"intentional" unless he acted, or failed to act, with an absence of good faith
and without a reasonable relief that his action or failure to act was in the
best interest of the Company. The decision to terminate Executive for Cause can
be taken only at a duly called meeting of the Board of Directors of the Company
at which Executive is present and afforded a full opportunity to be heard.

        (d)    Without Cause.    The Company may terminate Executive's
employment at any time during the Employment Term without Cause, as defined in
subparagraph (c) above, upon written notice to the Executive.

        (e)    Good Reason.    Following a Control Transaction, as herein
defined, Executive may terminate this Agreement for Good Reason, as herein
defined. A "Control Transaction" shall be: (i) a reorganization, merger or
consolidation of the Company unless (A) the Company or a parent or subsidiary of
the Company is the surviving or resulting corporation or (B) the shareholders of
the Company immediately before such transaction own a majority of the
outstanding voting stock (after giving effect to the conversion of all shares of
Class D Common Stock of the Company) in the surviving or resulting corporation
or a parent thereof following the transaction; (ii) the sale by the Company of
all or substantially all of its assets to a purchaser which is not a member of
the Group immediately before such sale; or (iii) any transaction or series of
transactions which results

2

--------------------------------------------------------------------------------

in the acquisition of a majority of the outstanding voting shares (after giving
effect to the conversion of all of the outstanding Class D Common Stock of the
Company) of the Company by a purchaser or purchasers (A) who are not currently
shareholders of the Company and who acquired such voting shares in a transaction
or transactions not involving an offering registered under the Securities Act of
1933, as amended; (B) which was not a subsidiary of the Company immediately
before such acquisition; or (C) a majority of whose outstanding voting shares,
immediately following the acquisition, are owned by persons who were not
shareholders of the Company immediately before the acquisition. "Good Reason,"
as used herein, shall mean (i) a determination by Executive in good faith that
due to acts of the Company or its Successor (as hereinafter defined) occurring
after the Control Transaction, he is unable effectively to carry out his duties
and responsibilities as of the time of the Control Transaction; (ii) a material
reduction following a Control Transaction in the duties and responsibilities
assigned to Executive pursuant to Section 2 hereof; (iii) in the event of a
Control Transaction, a reduction of the Executive's then current Base Salary in
effect at the time of such Control Transaction or any reduction in Executive's
incentive payment percentages or the benefits and perquisites as set forth in
Section 5 hereof; (iv) the transfer following the Control Transaction of
Executive's principal place of business to a location more than thirty
(30) miles from the location of the Company's principal executive office as of
the time of the Control Transaction; (v) the failure or refusal of the
Successor, as defined in Section 9 hereof, to assume all duties and obligations
of the Company under this Agreement in a form that is reasonably satisfactory to
Executive, as contemplated by Section 9; or (vi) any other material breach by
the Company or its Successor of the terms of this Agreement.

        7.    Effects of Early Termination.    

        (a)   In the event of the Company's termination of Executive's
employment during the Employment Term as a result of his disability, Executive
shall be entitled to receive his Base Salary for the month in which such
termination becomes effective and for a period of six (6) months thereafter,
without prejudice to any other payments or disability benefits due Executive
under any Employee Benefit Plan as a result of Executive's disability.

        (b)   In the event of Executive's death, Executive's legal
representative shall be entitled to receive Executive's Base Salary through the
end of the sixth month following the month in which Executive's death occurred,
without prejudice to any other payments or benefits due under any Employee
Benefit Plan as a result of Executive's death.

        (c)   In the event of the Company's termination of Executive's
employment during the Employment Term for Cause, as defined in Section 6(c), the
Company shall have no obligation to pay Executive any compensation or benefits
other than (i) his then current Base Salary to the date of termination and
(ii) payments or benefits due under any Employee Benefits Plans upon or
following such termination.

        (d)   In the event the Company terminates Executive's employment during
the Employment Term without Cause or Executive terminates his employment during
such period for Good Reason, as defined in Section 6(e), the Company shall pay
Executive the following amounts:

        (i)    Executive's Base Salary for the balance of the month in which
such termination occurs, plus credit for any vacation earned but not taken prior
to the date of termination;

        (ii)   the incentive compensation set forth in Section 4 hereof to which
the Executive would have received but for the fact of termination, calculated
from the beginning of the fiscal year through the date of termination;

        (iii)  as severance payments, commencing on the last day of the month in
which the termination occurs and on the last day of each month thereafter, an
amount equal to

3

--------------------------------------------------------------------------------




one-twelfth of the Executive's then current Base Salary for a period of
twenty-four (24) months; and

        (iv)  any payments due under any Employee Benefits Plans upon or
following such termination.

        In addition, in the event of, and effective upon, termination under this
Section 7(d),

        (A)  Executive shall be entitled to (x) acceleration of any unvested
stock options under any option grants issued to Executive pursuant to the
Company's 1996 Stock Option Plan, and (y) all rights of the Executive, in the
Executive Life Program Collateral Assignment Split Dollar Agreement entered into
by the Executive and the Company as of March 1, 1999, as amended including, but
not limited to, fully vested rights in and to the death benefits and annual
distributions set forth therein, or in any replacement or supplemental plan
designed to provide such benefits; and

        (B)  any forfeiture provisions otherwise applicable to awards of
restricted stock to the Executive shall cease.

        (e)   Except as provided under Section 7(d)(ii), upon termination of his
employment hereunder, the Executive, his heirs, representatives, or assigns
shall not be entitled to receive any incentive compensation payments with
respect to Executive's employment provided, however, that nothing shall affect
Executive's right to receive any previously earned but unpaid deferred
compensation payments to which Executive may be entitled under the Supplemental
Executive Retirement Plan.

        (f)    Except as provided in Section 7(e), during the period Executive
continues to receive payment of his Base Salary following the termination of the
Executive's employment, Executive, his dependents, beneficiaries and estate
shall continue to be entitled to all benefits under all Employee Benefit Plans
as if Executive were still employed during such period under this Agreement.
Executive, to the extent that he has at the time of termination sufficient
service credits or has otherwise satisfied applicable eligibility requirements
under the terms of the Employee Benefit Plans shall be deemed to have retired
from the Company as of such time, and shall be eligible for any and all benefits
and rights provided to retirees at a comparable executive level from the Company
or the Group under all Employee Benefits Plans.

        (g)   The severance compensation and benefits provided in this Section 7
shall constitute Executive's sole and exclusive right to severance payments and
benefits upon termination of Executive's employment and no other severance
compensation of any kind, nature and amount shall be payable to Executive in
connection with any termination during the Employment Term.

        8.    Termination Notice.    Any termination by the Company or by
Executive hereunder shall be communicated by written Notice of Termination to
the other party hereto. For purposes of this Agreement, a "Notice of
Termination" shall mean a written notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail all facts and circumstances claimed to provide a basis for
termination of the Executive's employment under the provision so indicated. Any
such notice shall be by registered or certified mail and mailed to Executive at
the last address he has filed in writing with the Company, or, in the case of
the Company, to the Secretary at (through November 30, 2002) Four Glenhardie
Corporate Center, 1255 Drummers Lane, Suite 200, Wayne, PA 19087-1565; or (on or
after December 1, 2002) 1550 Liberty Ridge Drive, Suite 100, Wayne, PA 19087; or
such other address to which the Company's principal executive offices are
removed during the Employment Term.

        9.    Successors/Binding Agreement.    The Company shall require any
successor or surviving entity in any Control Transaction ("Successor"), by
agreement in form and substance satisfactory to Executive,

4

--------------------------------------------------------------------------------


expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place. Regardless of whether such agreement is executed,
this Agreement shall be binding upon any Successor in accordance with the
operation of law and such Successor shall be deemed the "Company" for purposes
of this Agreement. This Agreement shall not be terminated by the voluntary or
involuntary dissolution of the Company and shall inure to the benefit of and be
enforceable by Executive and his personal or legal representative, executors,
administrators, successors, heirs, distributees, devisees and legatees.

        10.    Settlement of Claims.    The Company's obligations to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including without any
limitation, any set-off (except against the amount actually owed by the
Executive to the Company as evidenced by promissory notes, loan agreements and
similar documents executed by the Executive), counterclaim, defense, recoupment,
or other rights which the Company may have against the Executive or others.

        11.    Non-Exclusivity of Rights.    Nothing in this Agreement shall
prevent or limit the Executive's continuing or future participation in any
benefit, bonus, incentive or other plan or program provided by the Company or
any of its subsidiaries and for which the Executive may qualify, nor shall
anything herein limit or reduce such rights as the Executive may have under any
other agreements with the Company or any of its subsidiaries. Amounts which are
vested benefits or which the Executive is otherwise entitled to receive under
any plan or program of the Company or any of its subsidiaries shall be payable
in accordance with such plan or program, except as explicitly modified by this
Agreement.

        12.    Severability.    In the event any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall remain in full force and effect to
the fullest extent permitted by law.

        13.    Amendment/Waiver.    This Agreement may not be amended, modified,
waived or canceled except by a writing signed by each party hereto. No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or any prior or subsequent time.

        14.    Entire Agreement.    This Agreement constitutes the entire
Agreement between the parties relative to the employment of the Executive by the
Company during the Employment Term and supercedes all prior agreements, if any,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof.

        15.    Governing Law.    This Agreement shall be governed by and
construed and enforced in accordance with the laws of the Commonwealth of
Pennsylvania, without giving effect to the conflict of laws principles thereof.
Any action brought by any party to this Agreement shall be brought and
maintained in a court of competent jurisdiction in Chester County in the
Commonwealth of Pennsylvania.

        16.    Attorney's Fees.    The Company or its Successor, as applicable,
shall pay all reasonable attorney's fees, costs and related expenses incurred by
Executive in ascertaining his rights under this Agreement or in the event of a
breach by the Company or its Successor of the terms of this Agreement.

5

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

    TRIUMPH GROUP, INC.
 
 
By:
/s/  RICHARD C. GOZON      

--------------------------------------------------------------------------------

Richard C. Gozon
 
 
Title:
Director

--------------------------------------------------------------------------------


 
 
Executive:
/s/  LAWRENCE J. RESNICK      

--------------------------------------------------------------------------------

Lawrence J. Resnick

6

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.4



FORM OF EMPLOYMENT AGREEMENT
